DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on May 03, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on May 03, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pp. 6 - 8, with respect to the rejection of claim(s) 1 – 5 and 7 – 16 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claims 1 - 16 are pending in the instant application.
Claim 6 is cancelled. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ian Volek on June 4, 2021.

The application has been amended as follows:

Claim 7, line 2, change “a third” 
to - - a second - -.

Claim 9, line 3, change “the third nonmagnetic layer” 
to - - the second ferromagnetic layer - -.

Claim 11, line 2, change “a fourth” 
to - - a second - -.

Claim 12, line 2, change “the fourth” 
to - - the second - -.

Claim 15, line 2, change “a fourth” 
to - - a third - -.
Claim 16, line 2, change “the fourth” 
to - - the third - -.

Allowable Subject Matter

Claims 1 – 5 and 7 - 16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
a magnetic device comprising a magnetic tunnel junction element, the magnetic tunnel junction element comprising: 
a first structure having ferromagnetism; a second structure having ferromagnetism;
a first nonmagnetic layer provided between the first structure and the second structure;
a second nonmagnetic layer provided on a surface of the first structure opposite from a surface of the first structure on which the first nonmagnetic layer is provided; and a first ferromagnetic layer provided on a surface of the second nonmagnetic layer opposite from a surface of the second nonmagnetic layer on which the first structure is provided,
wherein:

the first structure includes a first ferromagnetic nitride layer; 
the second nonmagnetic layer includes magnesium oxide; and
the first structure, the second nonmagnetic layer, and the first ferromagnetic layer have:
a first resistance when a first current flowing from the first structure to the first ferromagnetic layer is supplied; and
a second resistance smaller than the first resistance when a second current flowing from the first ferromagnetic layer to the first structure is supplied as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818